NO. 07-05-0456-CV

                              IN THE COURT OF APPEALS

                       FOR THE SEVENTH DISTRICT OF TEXAS

                                      AT AMARILLO

                                        PANEL E

                                   APRIL 30, 2007
                          ______________________________

                         BENNY P. PHILLIPS, M.D., APPELLANT

                                            V.

          DALE BRAMLETT, INDIVIDUALLY, AND AS INDEPENDENT
      ADMINISTRATOR OF THE ESTATE OF VICKI BRAMLETT, DECEASED;
            SHANE FULLER AND MICHAEL FULLER, APPELLEES
                  _________________________________

             FROM THE 237TH DISTRICT COURT OF LUBBOCK COUNTY;

                NO. 2003-522,183; HONORABLE SAM MEDINA, JUDGE
                        _______________________________


Before CAMPBELL and HANCOCK, JJ. and REAVIS, S.J.1


                         OPINION ON ORDER OF REMITTITUR


       Appellees, Shane Fuller and Michael Fuller have filled a remittitur of $220,000 each,

as suggested in our opinion of March 19, 2007. Accordingly, that portion of the trial court

judgment providing that Shane Fuller collect from Benny P. Phillips, M.D. for future

pecuniary loss in the principal amount of $250,000 is reformed to provide that Shane Fuller

recover from Benny P. Phillips, M.D. the principal amount of $30,000 for future pecuniary



      1
          Don H. Reavis, Justice (Ret.), Seventh Court of Appeals, sitting by assignment.
loss. That portion of the trial court judgment providing that Michael Fuller collect from

Benny P. Phillips, M.D. for future pecuniary loss in the principal amount of $250,000 is

reformed to provide that Michael Fuller recover from Benny P. Phillips, M.D. the principal

amount of $30,000 for future pecuniary loss. That portion of the trial court judgment

providing prejudgment interest is reformed to provide for prejudgment interest on the

principal amount $2,921,000 through October 3, 2005, of $545,146.62. After an offset of

prejudgment interest for a written settlement offer of $6,630 the total prejudgment interest

is $538,516.62.


       The trial court judgment is affirmed as reformed herein and is reversed and

rendered on the issue of gross negligence, as reflected in our opinion of March 19, 2007.




                                          Mackey K. Hancock
                                               Justice




Consistent with his dissent to the Court’s opinion in this case of March 19, 2007, Campbell,
J., dissents without opinion.

Reavis, S.J., concurring.




                                             2